In the United States Court of Federal Claims
                                       No. 02-1909 C
                                   Filed: February 5, 2014

****************************************
                                       *
                                       *
HONEYWELL INTERNATIONAL INC.           *
and HONEYWELL INTELLECTUAL             *
PROPERTIES INC.,                       *
                                       *
      Plaintiffs,                      *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant,                       *
                                       *
LOCKHEED MARTIN CORP.,                 *
                                       *
      Defendant-Intervenor, and        *
                                       *
L-3 COMMUNICATIONS CORP.,              *
                                       *
      Defendant-Intervenor.            *
                                       *
                                       *
****************************************


                       STIPULATED FINAL JUDGMENT ORDER

         On June 14, 2005, the court issued a Memorandum Opinion and Order ascertaining that
it had jurisdiction to adjudicate the claims in the May 31, 2005 Amended Complaint. See
Honeywell Int’l Inc. v. United States, 66 Fed. Cl. 400, 419–20 (2005). Also on June 14, 2005,
the court construed the claims of Patent Number 6,467,914 (the ’914 patent). See id. at 428–87
(2005). On March 25, 2010, the United States Court of Appeals for the Federal Circuit, on
rehearing, held that the ’914 patent was valid and non-obvious. Honeywell Int’l Inc. v. United
States, 609 F.3d 1292, 1301–02 (Fed. Cir. 2010). On remand, the court found that Honeywell
was entitled to $1,892,551 in damages, pursuant to 28 U.S.C. § 1498(a), plus compensation for
delay, for the Government’s use of the ’914 patent. See Honeywell Int’l v. United States, 107
Fed. Cl. 659, 701 (2012).
        On January 17, 2014, Plaintiffs filed a Stipulation For The Entry Of Final Judgment. On
February 4, 2014, Defendant-Intervenors filed a notice stating that they have no objection to the
Stipulation.

        In light of the court’s decisions, and the decisions of our appellate court, the parties have
stipulated that:

       1. Honeywell warrants that it is the exclusive owner of all right, title and interest in U.S.
          Patent Number 6,467,914 (the ’914 patent) and it has the right to grant licenses in the
          ’914 patent, as that term is defined below in paragraph 3(d).

       2. Honeywell brought this action pursuant to 28 U.S.C. § 1498(a), seeking reasonable
          and entire compensation for the alleged infringement by or for the Government of the
          '914 patent, and seeking just compensation pursuant to the Invention Secrecy Act, 35
          U.S.C. § 183.

       3. Honeywell has submitted a written offer to the Government to settle this action by:

               a. Releasing the Government from any and all claims for infringement, or
                  unauthorized manufacture or use by or for the Government under 28 U.S.C.
                  § 1498, of any subject matter claimed in the ’914 patent;

               b. Releasing the Government from any claims that were brought or could have
                  been brought, in Honeywell v. United States, Case Number 02-1909C (Fed.
                  Cl.) with regard to the ’914 patent, including claims under the Foreign
                  Assistance Act, 22 U.S.C. § 2356, and the Invention Secrecy Act, 35 U.S.C.
                  § 183;

               c. Granting to the Government, a worldwide, non-exclusive, irrevocable and
                  fully paid-up license for the Government or any person acting on its behalf to
                  manufacture, make, use, offer to sell, sell, import and/or export for
                  Government purposes only any subject matter described or claimed in the
                  ’914 patent; provided, however, that the license granted to persons acting on
                  behalf of the Government is limited to those activities undertaken by or for the
                  Government with its authorization and consent, such that any claim for
                  infringement would be within the exclusive jurisdiction of the United States
                  Court of Federal Claims pursuant to 28 U.S.C. § 1498(a) if brought against the
                  Government or would be subject to dismissal or transfer pursuant to section
                  1498 if brought in any other court against the person acting with such
                  authorization and consent;

               d. As used herein, “’914 patent” includes any re-examined or reissued version of
                  same and including any patent issuing from any continuation, continuation-in-
                  part or divisional application claiming priority from the application that issued
                  as the ’914 patent, and any foreign counterpart patent.

       4. The Government, by its authorized representative of the Attorney General, has duly
          agreed to accept this offer.

                                                 2
       5. In consideration for this Stipulation for Entry of Final Judgment and the terms set
          forth in paragraph 3 above, the parties have agreed that final judgment in this action
          be entered in favor of Honeywell and against the Government for the total lump sum
          of seventy-five million dollars ($75,000,000.00). Said judgment shall not be
          appealed by either party.

       6. In accordance with the terms of the offer and the acceptance and to secure the
          performance thereof, the Government, by its authorized representative of the Attorney
          General, and Honeywell hereby enter into this Stipulation to be filed in the above-
          identified action for the purpose of causing a final judgment to be entered against the
          Government in accordance with the terms set forth above.

       7. Each party shall bear its own costs and attorneys’ fees.

        The Clerk of the Court is directed to enter judgment consistent with the January 17, 2014
Stipulation and this Order, including a judgment for $75,000,000.00 against the Government.



       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge




                                                3